ORFINGER, J.
Jason E. Catron appeals the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Catron was convicted of a third degree felony (lewd and lascivious molestation), and sentenced to 12.1 months of incarceration followed by two years of probation. Catron contends that the imposition of probation following incarceration is illegal.
In denying Catron’s motion in the circuit court, the trial judge concluded that “the defendant’s motion makes no sense whatsoever; it’s totally without merit.” We agree. A probationary split sentence consisting of a period of confinement, none of which is suspended, followed by a period of probation, is a legitimate sentencing option in Florida. See Poore v. State, 531 So.2d 161, 164 (Fla.1988), superseded by statute on other grounds recognized in Crews v. State, 779 So.2d 492 (Fla. 2d DCA 2000); see also § 948.01, Fla. Stat. (2002).
AFFIRMED.
SAWAYA, C.J., and SHARP, W., J., concur.